Earl Warren: Number 283, Warden Lane -- Ward Lane, Warden, Petitioner, versus George Robert Brown.
Nathan Levy: Mr. Chief Justice.
Earl Warren: Mr. Levy.
Nathan Levy: May it please the Court. I knew the admission of the Assistant Attorney General of Indiana, William D. Ruckelshaus and I think a (Inaudible) Latin, pro hac vice.
Earl Warren: Yes. Motion is granted.
William D. Ruckelshaus: Mr. Chief Justice --
Earl Warren: Mr. Ruckelshaus.
William D. Ruckelshaus: -- may it please the Court. I would like to express my appreciation at the Court allowing me to appear on behalf of the State of Indiana in this case. This case involves somewhat the same consideration as were involved in the previous case and to put those into a factual context, I will give a brief statement of the facts in this case. George Robert Brown, the respondent in this case is and was an indigent. He was convicted in the Lake County Criminal Court in Lake County, Indiana of murder in the perpetration of a robbery in December, 1957. He was sentenced to die on the electric chair. This decision was affirmed by the Supreme Court of Indiana in December 1958. George Robert Brown was provided with counsel and with a transcript on that appeal as all indigents are in Indiana on appeal from the original conviction. He filed certiorari in this Court and it was denied in March, 1959 without prejudice to his right to file a writ of habeas corpus. He then filed his writ of habeas corpus in the District Court of the Northern District of Indiana. This writ was denied in February, 1964 his failure to exhaust state remedy. He then in went -- went back into the state court in Lake County, Indiana in the Criminal Court and filed a Writ of Error Coram Nobis. This was in May of 1960. In this Writ of Error Coram Nobis, he alleged that several deprivations of constitutional right and other rights, the main contention that he alleged whether he was -- his confession was coerced and that he was inadequately represented by counsel at his trial. The Public Defender in Indiana represented the George Robert Brown at this hearing. In June 1960, the Lake County Criminal Court denied his petition for Writ of Coram Nobis. He then sought by a writ of mandate in that court or prior to that he asked the Public Defender to represent him on an appeal. The Public Defender in a letter sent to George Robert Brown and reprinted in the record on pages 40 and 41, said that he could find no merit on his appeal and therefore had it declined to represent him in this appeal. George Robert Brown then filed a petition for mandate in the Lake County Criminal Court seeking to have that Court appoint him counsel and also to provide him with the record for appeal. This petition was denied. He then saw the petition for writ of mandate in the Supreme Court of Indiana seeking the same thing, in other words to have a counsel appointed and also to have a transcript provided so that he might perfect an appeal. This petition was denied by the Indiana Supreme Court. He again saw the writ of certiorari in this Court which again was denied in February, 1960 or in June, 1961, and again without prejudice to his right to bring a writ of habeas corpus. He filed the -- another writ of habeas corpus in the District Court for the Northern District of Indiana on June -- this was on July, in July of 1961. On July 26th, the judge of the District Court of the Northern District of Indiana ordered the Supreme Court of Indiana to grant George Robert Brown an appeal from his denial of his Writ of Error Coram Nobis on the grounds that he had been denied equal protection. This order gave the Supreme Court of Indiana 90 days. The Supreme Court of Indiana took no action on this case and in November of 1961 a show-cause order was issued to the State of Indiana as to why George Robert Brown should not be released. After hearing on the show-cause order, he was ordered release but remanded back to the custody of the warden of state prison pending his appeal to pending the appeal of the State to the Seventh Circuit Court of Appeals. Now the Seventh Circuit Court of Appeals, last May, affirmed the decision of the District Court of the Northern District of Indiana. It is from this affirmance that the State has sought certiorari to the Seventh Circuit and it was granted by this Court last October. As I have said before, George Robert Brown is an indigent. It is conceded by the State that before he can appeal in a belated proceeding such as the Writ of Error Coram Nobis or a writ of habeas corpus, he must seek the aid of the Public Defender. This is so because of the statutes and the interpretations of the statutes by the Supreme Court of Indiana in Indiana. The statute is set down in our briefs states that the Public Defender -- the only method by which an indigent can obtain a transcript is if he is represented by the Public Defender. Now, the Supreme Court of Indiana has stated that the Public Defender need not represent an indigent if he finds that there's no merit to his appeal. It is necessary for an indigent under Rule 240 of the Indiana Supreme Court to file a transcript in order to properly present any errors that he might claim on the Writ of Error Coram Nobis.
John M. Harlan II: The statute seems to (Inaudible) that proceeding -- state collateral proceedings. Do you have a Public Defender statute that covers representation of indigents in the trial court?
William D. Ruckelshaus: Your Honor, there is a Public Defender statute which provides for the representation of indigents in certain counties in Indiana, in the more populous counties. However, in Indiana, if a man seeks an appeal the -- from an original conviction, the Court automatically appoints him counsel and if counsel can then get a transcript, this is all at the county's expense.
John M. Harlan II: Public Defender didn't represent this man at the original trial?
William D. Ruckelshaus: No, he did not, Your Honor.
John M. Harlan II: I see.
Potter Stewart: But he was represented by counsel at the trial and on the appeal?
William D. Ruckelshaus: That's right, Your Honor.
Potter Stewart: And this is a matter of universal protection --
William D. Ruckelshaus: Yes, there has been --
Potter Stewart: -- in Indiana, is it not?
William D. Ruckelshaus: As pointed out on our brief there has been one distinction recently made in Willoughby against State and it's pointed out in the brief of Brown, there was a distinction made in Macon against Orange County Circuit Court, wherein if the court appointed counsel and the counsel decided that there was no merit to his appeal in the original conviction, then the Court need not have to appoint another counsel, if this counsel's determination was sufficient.
Potter Stewart: Well I -- as to your state, I've -- I'm remembering what Mr. Justice Black wrote in dissenting Betts against Brady, quoting an opinion of the Indiana Supreme Court dating way back, I think, it was -- at the civil war time.
William D. Ruckelshaus: In 1851, I remember it was.
Potter Stewart: Yes, before as to the right of counsel on a criminal trial in your state and then Judge Traynor in California dissenting in the Brown case referred to your State as one of two in the whole country that guaranteed counsel on appeal in a criminal case (Voice Overlap) --
William D. Ruckelshaus: That's correct and that is -- its my understanding that that is true and Indiana does provide for counsel on appeal with these exceptions (Voice Overlap) --
Potter Stewart: And that was given in this case.
William D. Ruckelshaus: That's right, Your Honor, it was. Now, it is this process relating to belated appeals and the appointment of the Public Defender that the two courts below in this process is peculiar to Indiana which the District Court and the Seventh Circuit Court of Appeals below has found denied equal protection to George Robert Brown. I have divided my argument into three phases. The first phase is a discussion of the Court's opinions below as to their finding of equal protection. I think it is significant that the basis of both of the decisions below was the Equal Protection Clause and the Fourteenth Amendment. At the second part of my argument is a discussion of this case as it relates to the Due Process Clause. And the third phase is a discussion of this case as it relates to the federal process of providing indigents' appeals as outlined by this Court in the Coppage case. As to the first argument, as I stated before I think it is significant that both of the lower court base their decision on the Equal Protection Clause. Indiana has classified for the purposes of belated appeals indigents and nonindigents. If this classification in and of itself is a denial of equal protection, then most assuredly Indiana has violated the Equal Protection Clause. However, I would submit that the mere fact that a classification is made between indigents and nonindigents does not in and of itself deny a man equal protection.
Arthur J. Goldberg: (Inaudible)
William D. Ruckelshaus: That's correct, Your Honor.
Arthur J. Goldberg: (Inaudible)
William D. Ruckelshaus: Unless the Public Defender finds that there is some merit to his appeal.
Arthur J. Goldberg: (Inaudible)
William D. Ruckelshaus: That's correct, Your Honor, he could have --
Arthur J. Goldberg: (Inaudible)
William D. Ruckelshaus: That's correct.
Arthur J. Goldberg: (Inaudible)
William D. Ruckelshaus: That is the difference. As I see it this difference in and of itself is not in denial of equal protection because there is a rational state policy behind this classification and that rational policy is the -- of the State is to protect the State against frivolous appeals taken at the State's expense. And that this rational policy takes the classification out of the proscription of the Equal Protection Clause which is against invidious discrimination. I would say that this case is distinguishable from the Griffin against Illinois, and from Smith against Bennett, and from Burns against Ohio, which this Court found was a denial of equal protection. In that in every one of those cases the only thing that kept the indigent from taking an appeal or in the case of Smith against Bennett filing a writ of habeas corpus was the fact that he was an indigent. There was no attempt made on the part of the States involved to inculcate into this process the idea that there was no merit to the appeal.
Potter Stewart: You're saying is that the mere fact that a rich man has a right to throw his money away doesn't give the poor man a constitutional right to throw the State's money away, is that it?
William D. Ruckelshaus: Mr. Justice Stewart, I -- that is what I am saying in essence. I am saying this simply because the rich man is treated differently than a poor man by the State does not that mean that these differences are protected under the Equal Protection Clause. There are several ways that a rich man is treated differently from a poor man but there must be this invidious discrimination and no rational state policy behind the distinction made before it falls within the proscription of the Equal Protection Clause.
Potter Stewart: But by -- you're presuming, your hypothesis is that this appeal as a matter of fact is a frivolous appeal?
William D. Ruckelshaus: I think that -- Your Honor, that brings up a point that we're forced to assume that because in Griffin and in Smith against Bennett, and Burns against Ohio they were talking -- that this Court was talking about a whole system of law which they said, this law cannot operate to give equal protection to indigents because it bases it strictly on the fact this man is indigent, that he can't -- indigency that he can't appeal. But here, we're not talking about that. We're not basing it strictly on his indigency. We're basing it on his indigency plus the fact that he lacks merit. Now -- so, you cannot declare this whole system of law in Indiana unconstitutional. But then if you're declaring a particular application of that law unconstitutional and in this case if the Public Defender's decision had been an error and had it -- and there was merit in the indigent's appeal then if there had been a showing of this and he could've said that I've been denied equal protection.
Speaker: How could there be the showing if he didn't have a transcript?
William D. Ruckelshaus: Well, that the showing that he would -- that he would have to make would -- I think that he could show it in another coram nobis proceeding. For instance, if he said, I was not -- the Public Defender's decision was an error as to my not having any merit on this appeal or he might show it in a habeas corpus proceeding in the federal court by saying, the Public Defender's deci -- denied me equal protection because there was merit in my appeal.
Potter Stewart: Is the transcript in fact available of the coram nobis hearing?
William D. Ruckelshaus: It is not available unless the Public Defender provides him -- says that he will represent him on appeal.
Potter Stewart: I know it's not available for the purpose of appealing the coram nobis of hearing unless the Public Defender agrees.
William D. Ruckelshaus: Yes.
Potter Stewart: That's what -- that's the issue in this case but what I mean to say is, is the transcript made of every coram nobis (Voice Overlap) --
William D. Ruckelshaus: Well, there has been a transcript made of this particular year.
Potter Stewart: -- or (Inaudible) note?
William D. Ruckelshaus: There is a transcript in existence of this particular coram nobis proceeding.
Potter Stewart: And you're saying that in a another kind of review --
William D. Ruckelshaus: I don't -- he couldn't get the transcript.
Potter Stewart: He could not get the transcript.
William D. Ruckelshaus: He could not get the transcript. Now, there have been times as we pointed out on our brief when the Supreme Court of Indiana has issued a show-cause order to the Public Defender at least twice. And asked him the -- asked the Public Defender to say, why he thought there was no merit in a particular appeal? When George Robert Brown filed his petition for mandate in the Supreme Court of Indiana, he made no allegation that there had been a dereliction on the duty of the Public Defender that he hadn't properly said that there was no merit in his appeal.
John M. Harlan II: That's why there is a (Inaudible) Court procedures is of -- is the way of reviewing the discretion so to speak of the --
William D. Ruckelshaus: It's the --
John M. Harlan II: -- of the Public Defender, isn't it?
William D. Ruckelshaus: It seems to me, Mr. Justice Harlan, that that is a process whereby Indiana -- the Supreme Court sort of keeps watch over their Public Defender. They don't order a show-cause in every case they didn't in this case and there's no set standards --
John M. Harlan II: And did he ask for one in this case?
William D. Ruckelshaus: He did not ask for a show-cause order, he asked for a writ of mandate providing that other counsel and for the -- a transcrtipt.
Speaker: (Inaudible)
Potter Stewart: Excuse me. There is no plain -- except implicitly, is there that there -- that there is any manner in this appeal?
William D. Ruckelshaus: That the claim is that -- it has been presented in the -- at least I think implicitly in the petition for habeas corpus in the court below because he's alleged the same thing.
Potter Stewart: The fact that he wants to appeal is in of course an implicit --
William D. Ruckelshaus: Yes.
Potter Stewart: -- claim that there might be merit.
William D. Ruckelshaus: I think he has alleged the exact same constitutional deprivation in his habeas corpus petition as he -- as alleged in the coram nobis petition. So at least inferentially he's saying that the Public Defender was in error and not appealing.
Arthur J. Goldberg: On the show about (Inaudible)
William D. Ruckelshaus: The Court has before it just a report of the Public Defender. There is no transcript of the proceeding below before Dakota.
Arthur J. Goldberg: (Inaudible)
William D. Ruckelshaus: That's -- that's essentially the process, Your Honor.
William J. Brennan, Jr.: Has there been an instance where the Supreme Court said, well, do you think perhaps your judgment is not fit to this case?
William D. Ruckelshaus: No, there has not been such an instance, Mr. Justice Brennan. There has been only two instances when the Supreme Court has issued a show-cause order, one was on remand from this Court in the McCrary case and another was on a petition for rehearing in a belated appeal. And in both of those cases they issue a show-cause order and neither one of them did they find that the Public Defender was there.
William J. Brennan, Jr.: And was that show-cause sua sponte?
William D. Ruckelshaus: It was so on behalf of the Court, yes, it was sua sponte. I think that for the reasons that I have stated before that the equal protection argument does not hold up in this Court because the State of Indiana has made a classification but it is imbued with a rationality that takes it out of the proscription of the Equal Protection Clause.
William J. Brennan, Jr.: Well, (Inaudible) the difference in the Smith case, the Iowa case on the transcript on appeal (Inaudible) the only difference from Smith here is the Public Defender, a public officer is said the appeal is without merit.
William D. Ruckelshaus: That is one difference, Your Honor. There's -- the difference is that in Smith the -- it was he didn't even -- it wasn't even allowed to file a habeas corpus writ. Yet, it have a $4 filing fee before a $20 filing fee before he can even file. In this case, the man is always allowed to file his coram nobis or habeas corpus writ proceeds if he can't get counsel, and many times he's not represented in the coram nobis proceeding by the Public Defender. He simply goes in there by himself. Now there's no filing fee as to the filing of this and I can see a distinction between the thing that either attaches to the writ of habeas corpus or the similar writ in Indiana coram nobis. And it seems to me a less of sanctity that attaches to a man's right to appeal from the denial of one of these writs. In the Eskridge case which was discussed in the previous argument, I would submit that what this Court was really speaking of was due process. And that on the grounds of due process that Eskridge is distinguishable from the case in Indiana. As we've stated in our brief I don't think that it's fair to cope the trial judge but who passes on demands -- in one writ says the man has no right to a new trial and the next writ says that he can't -- he has no merit to his appeal. I think this is a far different process with a very natural inclination that judges have against being reversed. It's a different process in putting this onus on the part of the man who defended the indigent in the trial court and saying that he should initiate the appellate process. He's interested going to light, it seems to me logically in seeing that if there are any error did occur in the trial below that this would be reversed on the appeal. I think there was a good analogy drawn yesterday in the Gideon case when it was brought out that it probably wasn't a good idea to have the judge wear two hats and in one sense be the judge, in the other sense defend the man before him and in the same -- I would draw the same analogy to hear this case that it is not a good idea to have the judge adjudicate the case and then initiate the appellate process.
Earl Warren: How does your Public Defender obtain his office? Is it elective office? Is he appointed by --
William D. Ruckelshaus: He is appointed by the Supreme Court of Indiana --
Earl Warren: By the courts?
William D. Ruckelshaus: -- Mr. Chief Justice, and he is -- his salary is set by the Supreme Court of Indiana. I would now turn to the second part of my argument which is directed to the due process argument. It does seem to me that what this Court has really been saying in the Eskridge and in the Coppage case is that it is not fair to deny the indigent his right to appeal in exactly the same way that the nonindigent is given this right. I would just ask this one question, what is unfair about this proceeding? Brown had an attorney at the coram nobis hearing. His attorney said, “There was no merit to your appeal and I'm just not going to take it. I can't make a travesty of my office as a Supreme Court of Indiana have said and prosecute a frivolous appeal. This would be a violation of my legal ethics.” So far the Public Defender or the indigent is in no different position than a man with money who went into the coram nobis petition and his lawyer represented him to the entire hearing and said there's no merit to your appeal and I'm going to drop out. At this point the difference does change but I would submit that it does not change in such a manner as to render the process unfair to the indigent. The rich man can buy a transcript and take it up himself if he can't get an attorney. And I would say in answer to Mr. Justice Stewart's question that we do assume that the Public Defender's decision was right for the purposes of his appeal. There's been no showing to the contrary.
Potter Stewart: That's the part of your argument that frankly has caused me a little difficulty because it's so difficult for me to see in something as subjective. So in exact as the -- as our profession is, how you can -- how it's possible to state as a factual hypothesis an appeal is completely without merit, completely frivolous, how it's possible to assume that if you -- a rich man consulted a thousand lawyers, they'd all tell them the same thing --
William D. Ruckelshaus: Well, Your Honor, I don't -- I don't think that that obviously if a man had enough money he could get a lawyer one time or another to represent him on appeal.
Potter Stewart: I'm assuming ethical lawyers who and lawyers who -- there are some who would just do it to for the fee maybe but --
William D. Ruckelshaus: It seems to me that when this Court is calling into contention and state law that is there -- that somebody has declared to be unconstitutional in this case the two lower courts, if you're talking about a system of laws which if they worked would operate not to deny anyone constitutionality that -- unless there is a showing if they don't work, you must assume that they do work because if they do work, then the Public Defender's decision was right then there wasn't any merit to his appeal. Now, if you assume that they don't work then you can -- in that instance I would submit to declare almost any law unconstitutional where anybody is set up and given any discretion to say if he abused a discretion, he might deny some one equal protection or due process. I think this is possible under any set of law.
Hugo L. Black: I'm bothered by the same point that Justice Stewart suggested with this that makes the statement of the Public Defender findings so far as his (Inaudible) bars him from having a review. Now, if he could assume infallibility, that would be would what -- or even for more. I would say if I've read, you tried many cases, you'd see that sometimes you win them on points you -- you wouldn't thought some (Inaudible) about and sometimes you lose them on points if you thought a lot of that. And how can we know that -- why isn't it inevitable that frequently a lawyer will make a mistake about that that the man who has the money and goes on well (Inaudible)?
William D. Ruckelshaus: Well, Your Honor, I would -- Mr. Justice Black, I would submit that there is undoubtedly merit in your contention that no man is infallible and that his decision as to their being known no merit to the appeal is -- it's obviously not an infallible decision. But that the -- before this decision should be reversed and thereby reversing the whole process of laws that Indiana has set up providing for a screening process for frivolous appeals taken at State's expense there should be some showing in each individual case that this decision was in error.
John M. Harlan II: I suppose you would say (Inaudible)
William D. Ruckelshaus: Well, I would think that was correct, Mr. Justice Harlan.
Tom C. Clark: What about the show-cause orders you've mentioned, is that -- is that sua sponte or is that on application?
William D. Ruckelshaus: That sua sponte at least to date, Mr. Justice Clark there has been no application to my knowledge made that the Supreme Court of Indiana issue a show-cause order to the Public Defender.
Tom C. Clark: Is there about anything in their rules which prohibits the filing of an application for a show-cause order?
William D. Ruckelshaus: There is nothing in the Supreme Court rules that provides that they cannot issue a petition for a show-cause order but I think in fairness the Supreme Court of Indiana has in recent decisions two of which are now on writ of certiorari to this Court that if an indigent from a denial of a Writ of Error Coram Nobis files a mandate seeking to order the court below to provide them with a transcript and also counsels so that he can appeal as the Supreme Court interprets its rules to say that when you submit a writ of mandate, you have to have a transcript of the court below in order to provide a sufficient record so we can decide whether to provide you with a writ of mandate. And they have said since there is no transcript filed, we will not mandate the lower court to provide you with a transcript which, of course, I don't know that the same reasoning would be applied if a man petitioned for a show-cause order.
William J. Brennan, Jr.: Well, apart in any event where the sua sponte on application, the show-cause order, the writ mandate accomplished that all those things (Inaudible) Was in this very case wasn't there an application to the Supreme Court for writ of mandate?
William D. Ruckelshaus: That's correct, Mr. Justice Brennan.
William J. Brennan, Jr.: On the ground that the Public Defender had wrongly refused --
William D. Ruckelshaus: That particular ground was not in the writ of mandate. The writ of mandate simply said that either was he wanted the Supreme Court of Indiana to provide him with the transcript and with counsel. Mr. Brown did not allege in his writ of mandate that the Public Defender had been in error. I would suppose that a simplicity in it that he has been in error.
William J. Brennan, Jr.: I would also -- but that was -- that would seem to be more orderly so to remedy it, the writ upon propriety --
William D. Ruckelshaus: This would be in view of the recent decisions I must in candor say of the Supreme Court of Indiana probably is not available.
William J. Brennan, Jr.: Oh, is not , I see.
William D. Ruckelshaus: Because they have been denying these writs of mandates on the grounds that he doesn't have the transcript up there and it's needed to be there before they can decide the writ of mandate.
William J. Brennan, Jr.: Oh, I didn't understand that.
Hugo L. Black: That was the thing it bothered me about your answer to my question. You replied (Inaudible) well, you shouldn't pick out a case that had -- might have been not known before. Now, that issue which was in the case before us, as I understand it, is not in your case, isn't it?
William D. Ruckelshaus: There has been no showing that this is not.
Hugo L. Black: In a case before, they insisted that the State had shown that there was no merit. But you don't insist that (Inaudible). You -- I understand you're going on the basis that the decision of the -- at least such (Inaudible) as of today, that the decision of the Public Defender that the cases without merit ends it, there's no other remedy that has to be accepted right or wrong.
William D. Ruckelshaus: Well, I don't --
Hugo L. Black: So far as the free transcript is concerned.
William D. Ruckelshaus: I would then -- that is the way the process in Indiana works, Mr. Justice Black, that I would say that there have been in the cases that I have cited when they show-cause order have been issued. There has never been a direct statement as to why they would give a show-cause order to the Public Defender or if a man properly presented before the Supreme Court of Indiana a case showing a dereliction of the duty or an abuse of discretion of the Public Defender that they wouldn't be given a transcript. I submit this has never been really decided by the Supreme Court of Indiana.
Hugo L. Black: Well then, I would judge the facts, the arguments you're making if that would be a good reason, a natural thing and proper thing to do in your case, if one accepted that or either a mandate to your Court to find out whether or not that is the ground. So far as I think we have to accept it. I had understood (Inaudible) We have to accept that the holding by your Court, the decision of the Public Defender is final, that ends it, we cannot get a free transcript and there's no remedy in the State of Indiana.
William D. Ruckelshaus: Up to this date that is the decision of the Supreme Court of Indiana and I cannot anymore than on a certain dicta -- in other cases say that they would react any different and in view of the decisions that they have made in this recent mandate cases which are here on petition for certiorari to this Court. The chances are they would not review the decision of the Public Defender unless --
Hugo L. Black: (Voice Overlap)
William D. Ruckelshaus: -- there were some good cause shown aside from the writ of mandate file.
Hugo L. Black: You are not suggesting then as representing an Attorney General but we can go on the basis that Indiana may provide such a remedy and may not consider the Public Defender's decision as final and irrevocable?
William D. Ruckelshaus: That is not my position, Mr. Justice Black. I cannot say whether Indiana will or not. I don't have enough authority from the cases to really say whether they would or not. The Court hasn't really spoken clearly enough on that for me to make that statement.
Byron R. White: The basic question is judged in a couple of times (Inaudible)
William D. Ruckelshaus: That's right.
Byron R. White: And but have never (Inaudible)
William D. Ruckelshaus: They have never have said it. I don't know that we can really say they questioned the judgment. They issued him a show-cause order.
Byron R. White: Well, if you -- if you uphold a habeas corpus decision in the federal court, I guess you didn't enunciate, or would you oppose a habeas corpus issue in the federal court on the ground that he had not exhausted his state remedy?
William D. Ruckelshaus: We did not, Your Honor.
Byron R. White: Once he had gone through the trial court with a coram nobis?
William D. Ruckelshaus: We did not and we have not in this case in the record on page 40 and 41, the Public Defender so advised Brown that the Attorney General's Office would not question his right to file habeas corpus on the ground he hadn't exhausted his state remedy. And we do not make a practice or so do we.
William J. Brennan, Jr.: I'm just interested -- and I suppose you don't really know why in the two cases where it was done, the Supreme Court did ask the Public Defender to show-cause at that time?
William D. Ruckelshaus: I don't know why, Your Honor, other than to speculate why and --
William J. Brennan, Jr.: As for one of them we sent back and (Voice Overlap) --
William D. Ruckelshaus: On remand that they were more or less --
William J. Brennan, Jr.: (Inaudible)
William D. Ruckelshaus: -- forced to do it there.
William J. Brennan, Jr.: (Inaudible) information I gather, yes.
William D. Ruckelshaus: The second case that was decided on petition for rehearing on this show-cause order was the Willoughby case which was decided after the order in the District Court was issued. There is some language in there that would intimate that there was an attempt to answer this District Court's opinion but I -- just a speculation, (Inaudible). In reaching my third argument I would just say that it seems to me that the procedure in Indiana is extremely close to the procedure that is used in the federal system is outlined in the Coppage Case. That procedure, as I understand it, is outlined in the Coppage case is that the District Court makes the determination and that there's a lack of good faith. The convicted man appeals himself usually to the Circuit Court of Appeals. The standard there is if the proceed pleadings of that man are not clearly frivolous then they will grant him an appeal if a transcript is needed in that court to properly present the errors alleged and the transcript is provided and an attorney is appointed. There must be an attempt by that attorney -- by the attorney according to the Coppage case to show the Court that the certificate of the lack of good faith is an error. Now, I would submit to this Court that supposing the attorney has a transcript from the lower court, it has a quite voluminous transcript and he checks through this transcript and in his opinion there is no error in the case. And he then goes into the Federal Circuit Court of Appeals and says in my opinion there is no error in this case. As I read that case, that's the end of it. And it's this attorney's opinion that ends it. I submit that in Indiana that attorney already exist and he is -- have been in a very real sense already appointed by the Supreme Court of Indiana and he is actually appointed on the statute and paid by that court. And then when he makes this determination, he is making that same determination that the attorney is in the Coppage case. Now, there is this distinction that the incomplete transcript is in the Circuit Court of Appeals but I don't know that it is really fair to assume that in the case of a voluminous transcript, an attorney comes in and says, “There is no error in this transcript”, that the Court will then search that transcript to find error themselves. I submit that these procedures are so close together as to there to be very little difference between the federal procedure and the state procedure, and that given this slight distinction between the two, which I do not believe, would deny an indigent in Indiana due process of law. It seems to me that this Court should take a long look at the Indiana procedure in juxtaposition with their own procedure before they should overrule it.
Earl Warren: Mr. Levy.
Nathan Levy: Mr. Chief Justice, may it please the Court. The attention has been called to the case of Indiana cited in the dissent, I believe, in Betts against Brady which was an 1854 case, and which contains language concerning the necessity for counsel. It is a language from the Indiana Supreme Court. It is hardly believable to me that a hundred years later, the same court should utter an opinion such as it was written in the McCrary case after remand of that case to it. Indeed, I would hardly have expected to read such an opinion a hundred years earlier.
Potter Stewart: I just -- so I can be sure I'm right about what your State does, Mr. Levy. This defendant had counsel at his trial --
Nathan Levy: Oh, yes.
Potter Stewart: -- and your State provides everybody with counsel --
Nathan Levy: Counsel at trial.
Potter Stewart: At the trial. He took an appeal and he had the advise and help of the lawyer on the appeal --
Nathan Levy: That is correct.
Potter Stewart: -- and your State provides everybody with a lawyer on appeal, in a felony cases, isn't that right?
Nathan Levy: This is not questionable based on the Macon case but up to that time it was thought to be the ruling.
Potter Stewart: And this, in many event, this man --
Nathan Levy: This man (Inaudible)
Potter Stewart: -- had counsel on his appeal.
Nathan Levy: That's correct.
Potter Stewart: And it's still -- it was thought to be the rule that everybody, in a felony case, has -- automatically gets the help of counsel --
Nathan Levy: That is correct.
Potter Stewart: -- on the appeal. This man had a lawyer at the postconviction proceedings and the habeas -- in the coram nobis --
Nathan Levy: Coram nobis proceedings.
Potter Stewart: -- provided by the State.
Nathan Levy: Right. And at that point, the situation of this case, in Brown situation, became precisely the same as the situation in Mr. McCrary's case that came to this Court. And it seems to me that this is a proper place for us to begin. There is one or two difficulties now in Indiana that it seems to me ought to be pointed out as well. For the Willoughby case, apparently, that's something to change the rule in the McCrary case. And subsequent to the Willoughby case, there was the Macon case which we got just before our brief went off to be printed and we put in as a footnote case. Since that time and since our arrival here in Washington, we understand that there have been at least three other decisions by the Supreme Court of Indiana which were ordered not published and from which certiorari has been asked into this Court, all of which apparently affect the situation of indigents, their representation, and their appeals in Indiana. We are not prepared, of course, to speak with respect to these later cases now before this Court and about which we did not know until we came here. The Attorney General is bound to take the position that the McCrary case fulfills all the requirements of Griffin and the cases following it. That is to say, the requirements of the Fourteenth Amendment whether it'd be conceived of as ground to the -- in due process or grounded in the Equal Protection Clause. There seems to be however, a colloquy, an argument going on between the Attorney General, between his adherence and reliance upon McCrary and the adherence and reliance of the Supreme Court of Indiana on a chain situation in Willoughby, which of it becomes important I will go into it later on. But I think that we can start with George Robert Brown's case at the same place that we can start with Mr. McCrary after he came to this Court. He came to this Court and this Court reversed or set aside a dismissal of his action and remanded the case. In the remand, this Court pointed out that Mr. McCrary had made certain allegations which this Court felt that the Supreme Court of Indiana may not have education to look into in light of the Griffin case. So the case went back to Indiana and there the Indiana Supreme Court undertook to prepare a decision on that case on the remand. This Court indicated that McCrary's allegations were, first, that he could not get a transcript, and second that he could not have an appeal without a transcript, and that he could not receive the aid of the Public Defender, and therefore, he could get no transcript, and that he was indigent. His indigence was admitted. Now, he appears -- his case appeared before the Supreme Court of Indiana on remand. The Supreme Court of Indiana first says that the Griffin case does not apply and it uses distinctions later set aside by this Court in the Smith against Bennett case. So that those distinctions, it seems to me, are no longer worthy of hearing but the allegations that he made in this Court are proved to be the truth. He said in this Court, without a transcript, he could have no appeal. He said in this Court if he could not get the aid of the Public Defender, he could not get the transcript. Now the Supreme Court of Indiana, having made the distinctions of which I have mentioned, having indicated that Griffin against Illinois was not applicable then proceeds to set out in its decision the precise truth of the allegations that McCrary made in this Court. First, that he indicated that he was there as a pro se appellant subject to all of the rules of the Supreme Court of Indiana. The rules of the Supreme Court of Indiana leaving out Rule 26 with respect to bill of exceptions of sticking just with the transcript, says that, “You must have a transcript and this is a formal document signed by the court below or by the clerk below in vacation time. Without that, you are not here in this Court. And they justified the conduct of the Public Defender saying that he must not give a transcript to anyone he does not represent. And it was shown that the Public Defender decided not to represent McCrary. Now, there's -- there is this hearing. Well, this affidavit which I will speak in a moment about what happened to McCrary was this; he was not really in Court at the time that case was being considered upon remand. He was standing in the (Inaudible) some place. And the Court was considering whether he would come in, and they said the papers, not the appeal, the papers that you've filed do not fulfill the rules and you are out of this Court. They then undertook this process which -- to which my friend from Indiana has referred. They issued a rule to show-cause upon the Public Defender. He files an affidavit attaches to it apparently, the affidavit of trial counsel in the original trial of McCrary. I'm not quite sure I understand even the ethics of this kind of an affidavit. This kind of a revelation by trial counsel without at least McCrary's permission but this document is then filed in the Supreme Court of Indiana with McCrary still securely locked away in the state prison, same kind of a hearing he's had. At the end of which without any chance on McCrary's part --
Hugo L. Black: Getting a way -- getting a way in the Supreme Court?
Nathan Levy: In the Supreme Court.
Earl Warren: We'll recess now, Mr. Levy.